UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6531


COREY JAWAN ROBINSON,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; JON OZMINT; JAMES
BLACKWELL; SGT. W. YOUNG; TIFFANY STARKS; SARAH M. ROBERTS;
ANN HALLMAN; HCA GREGORY SARVER; LIEBER CORRECTIONAL
INSTITUTION; DAVID TATARSKY; ANNA MOAKS; CANDACE A. WIGFALL;
RAMNARINE JAGLAL; LT. DESSIRENCE LLOYD; SGT. Y. BLOWE; DHO
A. BROWN; WARDEN WAYNE MCCAVE; CPL. GREALIN FRAIZER; SGT. J.
SMITH; DOCTOR R. BABB,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Henry M. Herlong, Jr., Senior
District Judge. (5:10-cv-02593-HMH)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Jawan Robinson, Appellant Pro Se.    Elloree Ann Ganes,
Robert Holmes Hood, Jr., Thomas Happel Scurry, HOOD LAW FIRM,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Corey     Jawan    Robinson       appeals   the    district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed   the       record   and     find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Robinson v. S.C. Dep’t of Corr., No. 5:10-cv-02593-HMH

(D.S.C. Mar. 13, 2012).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the     court   and     argument      would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                          2